             Case 3:19-cv-06166-RBL Document 4-1 Filed 12/05/19 Page 1 of 4



1

2

3

4

5

6
                                 UNITED STATES DISTRICT COURT
7                               WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
8

9     OCEANCONNECT MARINE UK LTD.,                            IN ADMIRALTY

10                                     Plaintiff,             No. 3:19-cv-06166

11                              v.                           [PROPOSED] ORDER APPOINTING
                                                             TRANSMARINE NAVIGATION
12    M/V COREFORTUNE OL (IMO No. 9511014), its              CORPORATION AS SUBSTITUTE
      engines, tackle and apparel, etc.                      CUSTODIAN
13
                                       Defendant IN REM.
14

15             THIS MATTER came before this Court on Plaintiff OceanConnect Marine UK Ltd.’s

16   (“Plaintiff”) Motion to Appoint a Substitute Custodian. This Court has reviewed the files and

17   records herein, including specifically, Plaintiff’s Motion to Appoint a Substitute Custodian

18   and the Declaration of Cale Karrick.

19             NOW, THEREFORE, IT IS HEREBY ORDERED as follows:

20             1.         That upon the seizure of the vessel, the M/V COREFORTUNE OL, IMO No.

21   9511014, its engines, tackle and other appurtenances (“the Vessel”) pursuant to the Warrant

22   of Arrest, the U.S. Marshal for the Western District of Washington is authorized and directed

23   to surrender custody of the Vessel to Transmarine Navigation Corporation as substitute

24
     ORDER APPOINTING SUBSTITUTE CUSTODIAN – Page 1                               Le Gros Buchanan
     Case No. 3:19-cv-06166                                                            & Paul
25                                                                                   4025 Delridge way sw
     {29318-00567761;1}                                                                     SUITE 500
                                                                                 SEATTLE, WASHINGTON 98106-1271
26                                                                                        (206) 623-4990
             Case 3:19-cv-06166-RBL Document 4-1 Filed 12/05/19 Page 2 of 4



1    custodian herein, and that upon such surrender, the Marshal shall be discharged from his/her

2    duties and responsibilities for the safekeeping of the Vessel and held harmless from any and

3    all claims arising out of said custodial services.

4              2.         That Transmarine Navigation Corporation, as substitute custodian, shall see to

5    and be responsible for the safekeeping of the Vessel. The duties of the substitute custodian

6    shall include, but are not limited to, ensuring that there is adequate, safe moorage for the

7    Vessel. The substitute custodian is not required to have a person live on board the Vessel,

8    but an officer or authorized agent of the substitute custodian shall go on board the Vessel,

9    from time to time to carry out the duties of substitute custodian. No other person shall be

10   allowed to enter on the Vessel except as provided for herein or as otherwise expressly

11   authorized by order of this Court.

12             3.         That the Vessel may be moved by tug or other safe means from its present

13   moorage to adequate, safe moorage at another suitable location within the waters of this

14   District. The substitute custodian shall notify the office of the U.S. Marshal that the Vessel is

15   to be moved and shall again notify the office of the U.S. Marshal when the Vessel has been
16   moved. Once the Vessel has been moved, the Vessel shall not be moved again without
17   further order of the Court.
18             4.         That Transmarine Navigation Corporation, as substitute custodian, may allow
19   vessel movement(s) and/or normal operations, as needed, within the waters of this District.
20   In permitting such movements and/or operations, the substitute custodian shall notify the
21   office of the U.S. Marshal prior to engaging in any such movement and/or operations and
22   again upon completion of such movement and/or operations. Normal vessel operations
23

24
     ORDER APPOINTING SUBSTITUTE CUSTODIAN – Page 2                                     Le Gros Buchanan
     Case No. 3:19-cv-06166                                                                  & Paul
25                                                                                         4025 Delridge way sw
     {29318-00567761;1}                                                                           SUITE 500
                                                                                       SEATTLE, WASHINGTON 98106-1271
26                                                                                              (206) 623-4990
             Case 3:19-cv-06166-RBL Document 4-1 Filed 12/05/19 Page 3 of 4



1    include but are not limited to (1) loading and/or offloading of any cargo, and (2) storage of

2    cargo at a suitable facility.

3              5.         That Transmarine Navigation Corporation, as substitute custodian, may if

4    necessary offload any fuel and arrange for disposal of the same. The substitute custodian

5    shall notify the office of the U.S. Marshal prior to engaging in any such offloading and again

6    upon the completion of any such offloading.

7              6.         That Transmarine Navigation Corporation as substitute custodian, may, but is

8    not required to, retain a marine engineer familiar with the Vessel and to take him or her on

9    board the Vessel with authorized agents of Transmarine Navigation Corporation to assist in

10   securing the Vessel.

11             7.         That Transmarine Navigation Corporation, as substitute custodian may, but is

12   not required to, remove those pieces of electronic equipment on board the Vessel, if any,

13   which may be easily removed without damage to the Vessel, and that such removed

14   electronic equipment shall be stored in a safe, secure storage pending further Order of this

15   Court.
16             8.         That Transmarine Navigation Corporation as substitute custodian may but is
17   not required to retain such services as are necessary to clean the interior and/or exterior of the
18   Vessel and/or remove food products with such services to be performed under the
19   supervision of the substitute custodian.
20             9.         That Plaintiff shall arrange to pay charges for moorage of the Vessel and the
21   fees and costs of the substitute custodian and shall reimburse the substitute custodian for such
22   other costs as may be incurred in conduction of the inventory of the equipment on board, in
23

24
     ORDER APPOINTING SUBSTITUTE CUSTODIAN – Page 3                                    Le Gros Buchanan
     Case No. 3:19-cv-06166                                                                 & Paul
25                                                                                        4025 Delridge way sw
     {29318-00567761;1}                                                                          SUITE 500
                                                                                      SEATTLE, WASHINGTON 98106-1271
26                                                                                             (206) 623-4990
              Case 3:19-cv-06166-RBL Document 4-1 Filed 12/05/19 Page 4 of 4



1    securing the Vessel, in having the Vessel cleaned, in moving the Vessel, and/or in offloading

2    any cargo from the Vessel.

3              10.        That subject to final approval by the Court, all fees, costs, and expenses

4    incurred by Plaintiff or the substitute custodian pursuant to the terms of this Order shall be

5    deemed administrative expenses of the U.S. Marshal.

6              11.        That Plaintiff’s attorney shall send a copy of this Order to the owner of the

7    Vessel at the last address known by Plaintiff, and to the address shown on the record of the

8    U.S. Coast Guard by Certified Mail, Return Receipt Requested.

9              IT IS FURTHER ORDERED THAT all crew members shall remain on board the

10   Vessel and continue to operate and maintain all ship systems pending further order of this

11   Court.

12             It is further requested that the Clerk of this Court deliver three certified copies of this

13   order to the United States Marshal forthwith.

14             DATED this ___ day of December, 2019.

15
                                                       ______________________________________
16                                                     UNITED STATES DISTRICT COURT JUDGE
17   Presented by:
18   LE GROS BUCHANAN & PAUL
19   s/ Eric R. McVittie
     s/ Mary C. Butler
20   Eric R. McVittie, WSBA #20538
     Mary C. Butler, WSBA #44855
21   4025 Delridge Way SW, Suite 500
     Seattle, WA 98106-1271
22   Phone: (206) 623-4990; Fax: (206) 467-4828
     Email: emcvittie@legros.com
23   mbutler@legros.com
     Attorneys for Plaintiff OceanConnect Marine UK Ltd.
24
     ORDER APPOINTING SUBSTITUTE CUSTODIAN – Page 4                                      Le Gros Buchanan
     Case No. 3:19-cv-06166                                                                   & Paul
25                                                                                         4025 Delridge way sw
     {29318-00567761;1}                                                                           SUITE 500
                                                                                       SEATTLE, WASHINGTON 98106-1271
26                                                                                              (206) 623-4990
